  8:12-cr-00379-LSC-SMB Doc # 114 Filed: 09/09/20 Page 1 of 2 - Page ID # 194




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:12CR379

        vs.
                                                         ORDER ON APPEARANCE FOR
CRYSTAL CALLAWAY,                                      SUPERVISED RELEASE VIOLATION

                       Defendant.


       The defendant appeared before the Court on September 9, 2020 regarding Second
Amended Petition for Offender Under Supervision [106]. Mary C. Gryva represented the
defendant. Martin J. Conboy, IV represented the government. The defendant was advised
of the alleged violation(s) of supervised release, right to retain or appointment of counsel, and
any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release and
the defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 11:00 a.m. on October 22, 2020.
       The government moved for detention based upon risk of flight and danger. The
defendant is not in federal custody and requests a detention hearing upon coming into federal
custody. The defendant shall be afforded the right to a detention hearing upon coming into
federal custody and the government's motion for detention is held in abeyance.
       The defendant shall be returned to the custody of Iowa state authorities pending the
final disposition of this matter. The U.S. Marshal for the District of Nebraska is directed to
place a detainer with the correctional officer having custody of the defendant.


       IT IS SO ORDERED.
8:12-cr-00379-LSC-SMB Doc # 114 Filed: 09/09/20 Page 2 of 2 - Page ID # 195




    Dated this 9th day of September, 2020.

                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                         2
